DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 29 recites numerous limitations not required by original claimed embodiments of group I (claims 1-3, 8, 9, 12-14, 16-18, and 22-28); the search for new claim 29 is not required for group I claims and vice versa; and are not shown to be obvious variants of each other.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9, 12-14, 16, and 22-27 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by US 2017/0027264 (Giroud-Bernier et al.).
Regarding claim 1, Giroud-Bernier et al. discloses a modular shroud system (fig. 1): a shroud (carrier 20) configured to be coupled to a helmet (is attached to helmet 10 as shown in figure 1 and 2a); and
a plurality of plates including a first plate having a first mounting feature and a second plate having a second mounting feature different than the first mounting feature, each of the plurality of plates being configured to be separately and directly detachably coupled to the shroud [the plate (40a; figure 5a) is one of a plurality of plates (40a-40d); (mounting interface 40a is one of four different mounting interfaces 40a-40d; figures 5a-5d; paragraph [0058]); plate 30 is also one of a plurality of plates also having a different mounting feature], wherein each of the first plate and the second plate is configured to be attached to and detached from the shroud while the shroud is coupled to the helmet [the shroud (carrier 20) receives 30 which receives 40a-40d is configured to receive any of the plurality of plates (and each include features which allow mounting interfaces 40a-40d to be easily attachable to as well as removable from receptacle 30 /shroud 20; paragraph [0058])] and;
Giroud-Bernier et al. discloses the plates (40a-40d; figure 5a-5d) is configured to be coupled to an accessory device (a specific type of helmet accessory may dock on mounting interface 40a (and consequently to 40b-40d); paragraphs [0057-0058])].
Regarding claim 2, Giroud-Bernier et al. discloses: a coupling element configured to at least temporarily secure each of the plurality of plates to the shroud [a plate (mounting interface 40a) configured to be detachably coupled to the shroud (is easily attachable as well as removable from receptacle 30 connected to carrier/shroud 20; paragraph [0058]), the plate configured to be detached from the shroud while the shroud is coupled to the helmet (mounting interface 40a is easily attachable as well as removable from receptacle 30 while receptacle 30 is fit via ridges 26 to helmet 10, i.e. mounting interface 40a is capable of being detached from receptacle 30 while receptacle 30 is coupled to helmet 10; paragraphs [0046], [0058])]; this disclosure applies to all plates 40a-40d].
 	Regarding claim 3, Giroud-Bernier et al. discloses: the shroud
includes a threaded aperture and the coupling element comprises a threaded fastener extending through each of the plurality of plates into the threaded aperture of the shroud [“FIG. 1 shows a helmet accessory mount assembly 100 including a helmet 10 and a carrier 20 that is attached to the helmet. The helmet optionally includes an attachment hole 12, which may or may not be threaded, for insertion of a fastener (e.g., threaded screw, nut and bolt, etc.), allowing attachment of a helmet accessory mounting interface 40 and/or receptacle 30 to the helmet. The carrier includes a receptacle-receiving portion 22 located at a central region of the carrier, which may be structured to facilitate coupling and/or attachment of a receptacle 30 to the carrier. When coupled to the carrier, the receptacle may, at the same time, be attached to a helmet accessory mounting interface 40 (par. 31, detailed description).”; this applies to all of plates 40a-40d]. 
	Regarding claim 8, Giroud-Bernier et al. discloses: plate 40 is a universal mount plate (it is configured with various mounting types for mounting with various items so it is “universal”) and plate 30 is a “rail plate” (“The carrier also may include arms 24 structured to conform to the contoured shape of the helmet and extending in respective directions away from a central region of the carrier. As described further below, the arms 24 optionally may include ridges 26 suitable to receive a portion of a receptacle 30 (par. 32, detailed description).”)
Regarding claim 9, Giroud-Bernier et al. discloses: the shroud includes a rail configured to overlap at least a portion of each of the plurality of plates when the each of the plurality of plates is coupled to the shroud (rail/ridges 26 will overlap plates 30 and 40 when attached to the shroud 20 as shown clearly in fig. 2b).
Regarding claims 12 and 13, Giroud-Bernier et al. discloses: each of the plurality of plates includes a front wall, an upper surface, and a tongue extending from the front wall and coplanar with the upper surfaces of each other and the shroud 20, and the shroud includes a recess configured/coupled to receive the tongues of the plates (shown clearly in figs. 1 to 2b; plates 30 and 40 each shown with ‘front wall, upper surface, extensions/tongues extending from front wall and coplanar to the upper surface that fit into each other and then are received by a plate receiving recess in the shroud/carrier 20).
Regarding claim 14, Giroud-Bernier et al. discloses: the shroud includes a discontinuous ledge having a first portion spaced apart from a second portion, the discontinuous ledge being configured to be adjacent a rear surface of each of the plurality of plates (fig. 1 clearly shows plates 30 and 40 each with multiple discontinuous ledges on the front and rear surfaces of each plate).
Regarding claim 16, Giroud-Bernier et al. discloses: further comprising a plurality of accessory devices each corresponding to each of the plurality of plates, wherein the plurality of accessory device devices comprises at least one of night vision goggles, a camera, and a light [“Helmet accessory mounting interfaces described herein may each correspond to one or more helmet accessories, such as visors, night vision goggles, infrared devices, cameras, etc.(par. 29, detailed description).”].
Regarding claim 22, Giroud-Bernier et al. discloses: the shroud includes a plurality of apertures for securing the shroud to the helmet (“the front of the carrier is attached at the front of the helmet and the arms 24, which are attached to the sides of the helmet, extend alongside the front rim. Accordingly, the carrier may be anchored to the helmet at multiple points. For instance, the carrier 20 shown in FIG. 1 is attached to the helmet at the middle and at the periphery of the carrier to result in a three-point anchoring system. However, it should be appreciated that carriers described herein may be attached at any suitable location on the exterior surface of the helmet (par.33, detailed description).”; unnumbered holes or apertures are shown on arms in fig. 3a that are capable of providing securing function of shroud to the helmet).
Regarding claim 23, Giroud-Bernier et al. discloses: the plurality of apertures are arranged in a triangular configuration (“three point anchoring system” from citation directly above is inherently in a ‘triangular’ configuration).
Regarding claim 24 (claims are in open or comprising format, existence of apertures in the center of the shroud have no bearing on the disclosure of the apertures on the arms), Giroud-Bernier et al. discloses: the plurality of apertures are each disposed on a wing (shown clearly in fig. 3a), each wing extending away from each of the plurality of plates when each of the plurality of plates is coupled to the shroud (inherent to the structure shown in fig. 3a; also explicitly shown when fully assembled as in fig. 2b).
Regarding claim 25, Giroud-Bernier et al. discloses: each wing is substantially triangular in shape (unnumbered wing/end portions shown in fig. 3a does form a “substantially triangular-like shape”).
Regarding claim 26, Giroud-Bernier et al. discloses: the shroud (20) includes a recessed mounting area having a top end, a bottom end opposite the top end (frame 22 forms a ‘recessed mounting area’ with top/bottom ends), a top rail proximate the top end (ribs/rails 25 run along sides and top of frame 22), and two threaded apertures proximate the bottom end and opposite the top rail, the two threaded apertures each configured to receive a fastener to secure each of the plurality of plates to the shroud (“the carrier help suitably position the coupled unit, which includes the mounting interface and the receptacle, on the helmet. Accordingly, the carrier may The carrier may fully, partially, or minimally support the coupled unit, or, in some embodiments, the carrier might not provide any direct support to the coupled unit at all. For example, the carrier may provide sufficient support to retain the mounting interface and receptacle on the carrier, yet in some cases, the predominant support of the mounting interface and receptacle on the helmet may be provided by a screw, bolt or other fastener that passes through the mounting interface and into the helmet, thereby holding the interface, coupled with the receptacle, to the helmet (par. 49, detailed description)” and figs 4a and 4b show fastening holes 33 disclosed as for threaded fasteners which to be fastened to the helmet as disclosed would inherently require complementary threaded holes to be present in the shroud element 20 proximate the bottom, opposite the top rail as claimed).
Regarding claim 27, Giroud-Bernier et al. discloses: when the shroud is coupled to the helmet each plate of the plurality of plates is coupled to the helmet only indirectly by at least one fastener releasably coupling the plate to the shroud (the reference is already cited multiple times above disclosing releasable attachment by releasable fastener between plates 30, 40, and shroud 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027264 (Giroud-Bernier et al.).
Regarding claim 28, Giroud-Bernier et al. does not specifically teach wherein the first mounting feature includes a recess configured to receive a square shoe portion of a corresponding accessory device and the second mounting feature includes a rail extending above a surface of the second plate, the rail being configured to engage a groove shoe portion of a corresponding accessory device.
Giroud-Bernier et al. does teach mounting recesses in plates 30 and 40 for receiving other elements including accessories and does speak specifically to the highly variable nature of accessory mounting structures for the attachment of various and multiple accessories to the shroud/helmet to further enhance the adaptability and versatility of a helmet device for various end use applications.
Explicitly, Giroud-Bernier et al. teaches, “certain features of the frame may function as retaining members to hold a portion of the receptacle and/or helmet accessory mounting interface in place, to establish a coupled arrangement with the carrier. The opening 23 may provide space to accommodate attachment of a receptacle and/or helmet accessory mounting interface to the carrier and/or helmet. For example, a fastener may be used to attach a mounting interface 40 coupled with a receptacle 30 to 
As further shown in FIG. 3a, the carrier 20 may include ridges 26 located opposite one another relative to the central region of the carrier and which extend along the exterior surface of the arms 24. In addition, or alternative to, features of the frame 22, the ridges 26 may be used as retaining members to hold a receptacle and/or helmet accessory mounting interface in position so as to form a coupled arrangement with the carrier. For instance, each of the ridges 26 may include an overhanging portion 27 that extends toward the central region of the carrier. The overhanging portion 27 of each of the ridges 26 may be suitable to form an interference fit with a receptacle 30 in some embodiments. As such, the receptacle 30, having already been coupled together with the helmet accessory mounting interface, may be tilted such that one side of the receptacle may be inserted underneath the overhanging portion of one of the ridges. The other side of the receptacle may be pressed down into the carrier so as to form a snap interference fit with the overhanging portion of the ridge located on the opposite side. Such a fit may allow for a receptacle 30 to be removably, or detachably, coupled to the carrier 20. For example, the receptacle 30 may be slid out from underneath the overhanging portions or pulled out from the grasp of the ridges.
Frame 22 may include various attachment features, including, for example, one or more ribs 25 which fit into associated slots 37 on the back side of the receptacle 30 (see FIG. 4b).
It can be appreciated that other arrangements may be possible. For example, overhanging portions may be absent from ridges of the arms. In such an embodiment, when the coupled unit comprising a receptacle and a helmet accessory mounting interface is suitably positioned against the receptacle-receiving portion of the carrier the coupled unit may be held in place while a fastener is installed. Once the fastener is suitably installed, the receptacle and the helmet accessory mounting interface are secured firmly in place. Alternatively, ridges, or other features, optionally may be present so as to provide peripheral support for the coupled unit prior to or during fastening to the carrier/helmet (pars. 45-48).”; and further, “FIGS. 4a-4b depicts an embodiment of a receptacle 30 configured to receive and form a detachable coupling with a helmet accessory mounting interface 40 (see, e.g., FIGS. 5a-5d) which, in turn, provides a surface via which a particular accessory may be mounted to the helmet. The receptacle may be used as an adaptor for the helmet accessory mounting interface, facilitating suitable attachment/coupling to occur between the helmet accessory mounting interface and the carrier/helmet. Accordingly, the carrier may be able to universally receive any one of a number of receptacle types, on which a particular accessory may be docked or otherwise mounted.
As shown, the receptacle 30 includes an opening 31 which may accommodate the positioning of a fastener for attaching the receptacle and/or helmet accessory mounting interface to the carrier and/or helmet. For example, the receptacle 30 may receive a helmet accessory mounting interface 40, which may have an attachment hole for a fastener to be inserted. Thus, the fastener may be used to attach the coupled unit, which includes the receptacle and the helmet accessory mounting interface, to the helmet and/or carrier.
As discussed above, the receptacle 30 may be suitably structured to receive one or more types of helmet accessory mounting interfaces 40. To facilitate coupling of a helmet accessory mounting interface to the receptacle 30, the receptacle may include various features… A helmet accessory mounting interface may be suitably structured for a particular accessory, or multiple accessories, to be attached to the helmet accessory mounting interface; and also may be suitably structured for attachment to a complementary receptacle. Accordingly, the helmet accessory mounting interface may have features that allow for a connection to occur with a receptacle structured in a suitable fashion. It should be appreciated that the helmet accessory mounting interface may have any suitable shape and size and may engage with a receptacle as well as facilitate mounting of an accessory to a helmet, in any suitable manner. Helmet accessory mounting interfaces described herein may be suitable to accommodate the mounting of multiple accessories one at a time or simultaneously. For example, multiple accessories may be mounted on to a helmet for use at the same time (pars. 52-56).”
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the application to modify the mounting elements of the prior art reference to any .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027264 (Giroud-Bernier et al.) in view of US 2010/0083413 (McGovern).
Giroud-Bernier et al. does disclose a modular helmet and system for mounting of desired accessories to the helmet but does not disclose claimed groove, leash/bungee accessory mounting arrangement claimed in claims 17 and 18.
Regarding claim 17, McGovern discloses wherein the shroud (46) includes a groove (retaining groove 58) configured to receive a leash coupled to an accessory device (which can be used to secure bungee cord of variety of light sources; paragraph [0031]).
Regarding claim 18, McGovern discloses a modular shroud system comprising a leash coupled to an accessory device (bungee cord of variety of light sources; paragraph [0031]), wherein the leash comprises a bungee (which is a bungee cord; paragraph [0031]).
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to further modify Giroud-Bernier et al., to include the groove, leash/bungee accessory mounting arrangement taught by McGovern to allow the helmet accessory system to attach a bungee cord to the groove of a helmet mounting accessory system for the additional utility of mounting an additional variety of accessories as needed.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is modified to address newly amended claims.  Prior arguments do not apply to current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732